﻿Mr. President, on behalf of the Government and the people of New Zealand let me first congratulate you on your election. It has certainly been a momentous year both for you and for the Kingdom of Saudi Arabia.
I should like also to pay tribute to the Secretary-General, Mr. Javier Peres de Cuellar, who has worked tirelessly over the past 10 years towards the reduction of tension throughout the world. As he comes to the end of a decade of service I offer to the Secretary-General my congratulations, and those of the Government and the people of New Zealand on his personal contribution to the cause of peace.
I am delighted to join you, Sir, in welcoming new Members to this forty-sixth session of the General Assembly of the United Nations. In particular I want to welcome the Federated States of Micronesia - a new member of this body, but a familiar friend to my country as host of the most recent meeting of South Pacific Forum nations. I am delighted that they and their close neighbours, the Republic of the Marshall Islands, are joining us at this time.
It is a source of immense satisfaction that we see here today for the first time the legitimate representatives of Latvia, Lithuania and Estonia. I pay tribute to the courage and determination of these three European nations that have struggled against totalitarian rule for so long. Their international recognition as independent sovereign States brings to an end a chapter in their history when they were forcibly incorporated into the Soviet Union in 1940.
Their independence and membership of this Organisation coupled with the membership of the Republic of Korea, which I warmly welcome, and the membership of the Democratic People's Republic of Korea signal the end of an era, or more importantly the beginning of a new era, in international relations.
New opportunities in politics and trade command our attention. New problems constantly challenge our capabilities. In Yugoslavia, we see a situation that cries out for peaceful resolution. Mediation has been tried. It must be tried again. It will never be successful unless and until the parties to the conflict are prepared to commit themselves fully to the process. So my Government appeals to all other members of the international community that might have some influence - direct or indirect - to use that Influence to persuade the parties to the conflict to commit themselves to mediation if they cannot resolve their differences peacefully on their own.
Today the problems may look intractable but difficult issues can be solved. Already the change in global politics has been rewarded by significant progress in the field of disarmament. The super-Powers have committed themselves to substantial reductions in their arsenals of nuclear weapons. While the world warmly welcomes each new step in the reduction of nuclear weapons agreed to by the super-Powers, this progress is undermined by the actual or potential proliferation of nuclear weapons to other nations. Therefore on arms control nothing is more important than moves to halt the proliferation of nuclear weapons.
New Zealand, as one of the first nations to sign and ratify the United Nations Non-Proliferation Treaty, firmly believes that attempts to halt the proliferation of nuclear weapons must be an agenda item of the highest priority for the Organisation. The dangers from nuclear weapons are such that a failure to halt their proliferation would seriously diminish the recent success in strategic arms reductions.
We welcome the decisions of France and the people's Republic of China to join the Non-Proliferation Treaty. Now that the Treaty will cover all the current nuclear Powers of the world. New Zealand urges all parties to agree to its indefinite extension in 1995.
In singling out nuclear weapons for particular attention, I do not in any way diminish the work needed to control other weapons of mass destruction, such as those using chemical or biological agents.
The importance of the task of stopping the proliferation of all weapons of mass destruction should be firmly embedded in the minds of thinking people everywhere following the fearful possibility that Saddam Hussein would use such weapons during his illegal take-over of the State of Kuwait. That act of aggression tested the strength and commitment of this world body.

We can all take pride in the fact that the leadership shown by the United Nations in the exercise of its undoubted moral authority was successful in facilitating the coming together of a great coalition of nations who were determined that the might of Saddam Hussein would not succeed and that Kuwait would be restored to its independent sovereign status. During the dangerous weeks of the Gulf crisis the United Nations, with strong leadership from the Security Council, showed firmness of judgment and a commitment to the ideals of the United Nations that has reinforced the status and authority of this Organisation. The Security Council was able to reflect accurately the mood of the General Assembly because of its broad representation aerobe regional lines and its inclusion of the small and vulnerable as well as the large and powerful.
I want to pay a warm tribute to Kuwait's Arab neighbours, who were resolute in their support of the rights of a small independent nation and refused to back down to intimidation or threats. Their steadfastness in the early stages of the crisis was a major reason why Kuwait was eventually liberated.
The role of the United States in bringing together the coalition of nations who worked in concert to liberate Kuwait was an impressive display of international diplomacy. United States forces, with their British, French and Arab counterparts, gave an equally impressive display on the ground and in the air. But overriding the achievements of the individual nations was the commitment given by nations, large and small, to the military task force that gathered to halt aggression and to guarantee the independent sovereign rights of the small nation, Kuwait. I am proud that my country played a small part in that coalition and has been able to contribute to the post-war United Nations commissions, such as that on the disposal of weapons of mass destruction.
As a small country in the south-west Pacific, we do not threaten anyone, nor do we peek to impose our will on other countries. But in joining the coalition we honoured a New Zealand tradition to oppose tyranny and support freedom. Luckier than a number, all our military personnel came home safely on this occasion, but many of their forebears in pursuit of the same goals rest alongside the battlefields of the modern world. We have never shirked our responsibilities.
As we opposed a dictator in the Gulf, freedom-loving people around the world have rejoiced as we have witnessed, too, the collapse of totalitarian communism in Europe. That system was defeated not by force of arms but by ordinary people, in their hundreds of thousands, reaching in the streets to reclaim their God-given right to freedom of thought, expression and assembly and their right to democratic government. It has been a glorious victory for the indomitable spirit of the human person.
But let me sound a note of warning: this impressive victory could turn to bitterness, and hope to despair, unless all nations show equal courage in addressing an equally unprecedented economic challenge. The helping hand that both the emerging democracies of Europe and the developing countries of the world need most is the hand of trade. So, today, the barricades we must pull down are not those erected to prevent tanks but those erected to hinder trade.
To sustain and secure the dramatic political changes that have occurred, to deny dictators the excuse for coveting others' territory, to ease the
crushing debt burdens that too many countries face, to provide an economic alternative to the destruction of our environment - to do all these things, and more, we have to realise that a change in the international trading system is essential. Without change, how can the new democracies in Europe do what they want to do for their people if their exports face restrictions in foreign markets? How can debt-ridden developing nations ever pay their way if they face not only similar restrictions but subsidised competition too?
This is not a debate that can be drawn wholly across North-South lines, because trade restrictions occur on both sides, as does subsidisation. This is a debate about giving meaning to the many fine words, about helping those who are struggling to escape poverty, and about securing the democratic freedoms so recently won. This is a debate about complementing aid with trade.
The Uruguay Round of multilateral trade negotiations began nearly five years ago. It was, and remains, the moat ambitious of all the trade negotiating rounds. Yet it is in real danger of faltering if the political commitments that were given in 1986, and have been repeated since then - moat recently at the G-7 meeting this year - are not translated into the substantive decisions that are already overdue.
A country like mine, dependent on trade for its very livelihood, finds it incredible that political and economic leaders who are responsible in so many things, who are participating in, and encouraging, the dawn of a new political era, have not yet broken the log-jam in the negotiations. Certainly the G-7 group of industrialised countries, under the chairmanship of the British Prime Minister, gave us cause for new hope. Certainly the United States has been, and remains, a strong proponent of a liberalised international trading system. Thoughtful leaders In the European Community, and many leaders in the developing world, have all called for greater progress.
But it seems to be a case of words, words and more words, but little action. If we are to succeed, action must now take the place of words. Time is running out. The alternative to a successful and substantive conclusion to the Uruguay Round is often said to be a series of trade blocs - groups of countries turning in on themselves, failing to realise their full competitive advantage) surviving, perhaps, but at a lower and more unstable level than would be possible in a liberal world trading system.
All this is quite possible, but I suggest that it is not the worst-case scenario. The worst-case scenario is those countries that have found new freedoms having those freedoms taken away by regimes who use the excuse of the need for economic control of disintegrating economies as a cover for political oppression; it is having stable countries being made less stable because they cannot earn the foreign exchange necessary to provide for the legitimate aspirations of their people; it is turning the clock back rather than forward.
With a view to avoiding that - and avoid it we must - I make a plea from this rostrum that the barricades that prevent fair trade be taken down. And if the powerful will not do it to help the weak, then they should do it for the selfish reason that it is the only way the world will secure a lasting peace. Trade between nations is what breaks down fear, and the sharing of resources by trade is what prevents ware of acquisition. If the selfish win, if the General Agreement on Tariffs and Trade fails, then today's leaders will have planted the seed of future conflicts. That is a strong message, but it is no more so than the seriousness of the situation warrants. 
Let us achieve a milestone in the progress of international trade this year, so that we can move forward with confidence to the United Nations Conference on Environment, and Development next year. A free and fair trade system is central to our efforts to conserve and enhance the environment. We have already made progress on issues such as driftnet fishing and with the Montreal Osona Protocol) but we need to maximise these gains by ensuring that States fully observe the measures that have been adopted in such fields. Next year's United Nations Conference in Brazil will be the real test of our ability to cooperate in the endeavour to find the proper balance between development and environmental protection. My country is the first anywhere to enshrine the concept of sustainable development in legislation on natural resources.
Just before I departed from New Zealand seven students from seven continents of the world lit a candle for peace in front of Maori tukutuku panels symbolising the seeking of knowledge. They were greeting the dawning of this new session of the United Nations General Assembly. The students participated in this ceremony in New Zealand because ours is one of the first countries to see the sun rise, and a ceremony at dawn is the traditional Maori way to acknowledge a new beginning.
We in this Assembly can all rejoice in that we are seeing new beginnings in many parts of the world: in Europe, in Cambodia, in South Africa. We must not let this moment in history pass; we must now replace an understanding of how to destroy each other with a new understanding of how to live and trade with each other. It is my most fervent hope and prayer that this great assembly of nations has the moral courage to do not only what is necessary but what is right.
















